           Case 1:20-cv-00005-RB-KRS Document 31 Filed 09/21/21 Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

WILLIAM LARGE,

                    Plaintiff,

           v.                                                            No. 1:20-CV-00005-RB-KRS

KILOLO KIJAKAZI, Acting Commissioner
of the Social Security Administration,1

                    Defendant.

                ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY FEES
                    PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

           THIS MATTER comes before the Court upon Plaintiff’s Motion for Attorney Fees

Pursuant to the Equal Access to Justice Act (“EAJA”) (Doc. 27), filed April 27, 2021. Having

reviewed the motion; the Commissioner’s response in opposition (Doc. 28), filed May 6, 2021;

and Plaintiff’s reply (Doc. 29), filed May 13, 2021, the Court finds that the motion is well-taken

and should be GRANTED.

                                    I. SUBSTANTIAL JUSTIFICATION

           EAJA was enacted on the premise that some individuals “may be deterred from seeking

review of . . . unreasonable governmental action” due to the resource and expertise disparity

between these individuals and the government. H.R. Rep. 96-1148, p.5. To reduce these

deterrents, EAJA permits certain prevailing parties to recover attorney fees and other expenses

unless the government can establish that its position was substantially justified or the Court finds

that special circumstances make the award unjust. 28 U.S.C. § 2412(d)(1)(A). “Substantially

justified” means that Commissioner’s position was “justified to a degree that could satisfy a

reasonable person . . . even though it is not correct.” Hackett v. Barnhart, 475 F.3d 1166, 1172


1
    The Acting Commissioner is substituted as the proper Defendant pursuant to FED. R. CIV. P. 25(d).
       Case 1:20-cv-00005-RB-KRS Document 31 Filed 09/21/21 Page 2 of 7




(10th Cir. 2007) (quotations omitted). Generally, this means that EAJA fees “should be awarded

where the government’s underlying action was unreasonable even if the government advanced a

reasonable litigation position.” Id. at 1174 (quotation omitted).

       Here, the Commissioner contends that her position was substantially justified

notwithstanding the Court’s ultimate finding that the administrative law judge (“ALJ”) failed to

follow the correct legal standards. To explain why the Commissioner’s position is not well-

taken, the Court first recaps the relevant factual background and arguments concerning the ALJ’s

evaluation of the opinions of the psychological consultative examiner (“CE”), (see Doc. 24 at 12-

20) (relevant Proposed Findings and Recommended Disposition (“PFRD”) section); (see also

Doc. 25) (order adopting PFRD), before turning to the parties’ arguments.

       The CE conducted two examinations of Plaintiff two weeks apart, and he administered a

Minnesota Multiphasic Personality Inventory (“MMPI-2”) in the course of each examination.

The CE concluded that the first MMPI-2 results featured an “invalid” F score that “preclude[d] a

full and reliable profile.” The second MMPI-2 results also presented an inconsistent F scale, but

the CE found that these results presented “borderline validity and reliability.” The CE’s second

report subsequently included a downgraded assessment of Plaintiff’s limitations as compared to

his first report. (See Doc. 24 at 12-13) (citations omitted).

       The ALJ evaluated both of the CE’s reports, and in doing so stated the following

concerning the second report:

       The claimant submitted an “amended” report from Dr. Baum dated July 10, 2018.
       . . . On the amended report, Dr. Baum changed the results on the MMPI-2 F scale
       from “invalid” to “borderline validity and reliability.[”] . . . . Dr. Baum’s changes
       appear to be an attempt to downplay the unreliability of the claimant’s responses
       on testing and to preclude a finding of ability to perform unskilled work, rather
       than an accurate reflection of the claimant’s functioning.




                                                  2
       Case 1:20-cv-00005-RB-KRS Document 31 Filed 09/21/21 Page 3 of 7




(Administrative Record at 36) (internal citations omitted) (emphasis added). The ALJ pointed to

no evidence supporting the conclusion that the CE “changed the results” from the MMPI-2 on

any basis other than a proper medical assessment of Plaintiff’s psychological testing. (Cf. id.).

       The Court concluded that the ALJ had committed legal error by “mak[ing] speculative

inferences from [the CE’s] medical reports” based on something other than “contradictory

medical evidence” (see Doc. 24 at 18) (quoting McGoffin v. Barnhart, 288 F.3d 1248, 1252 (10th

Cir. 2002)), thereby “impermissibly substitut[ing] his own judgment for that of a medical

professional” (see id.) (citing, e.g., Bryant v. Comm’r, SSA, 753 F. App’x 637, 641 (10th Cir.

2018) (unpublished)). The Court further concluded that because the CE’s findings from the

MMPI-2 were “facially consistent with more serious limitations than are included in the RFC,”

the ALJ “engaged in inappropriate picking-and-choosing from the medical evidence.” (See id. at

19) (citing Carpenter v. Astrue, 537 F.3d 1264, 1265 (10th Cir. 2008)). Finally, because the

caselaw she cited was inapposite, and because the ALJ’s failure to apply the correct legal

standards was itself grounds for reversal, the Court rejected the Commissioner’s contrary

argument that substantial evidence otherwise supported the ALJ’s assessment of the CE’s

findings. (See id. at 19-20) (quoting, e.g., Byron v. Heckler, 742 F.3d 1232, 1235 (10th Cir.

1984)). After the undersigned proposed these findings and recommended remand pursuant to the

Court’s order of reference (see Doc. 7), the Commissioner did not file objections to these

proposed findings and recommendations before the Court adopted them. (See Doc. 25).

       In opposing the instant motion, the Commissioner now argues that her position was

substantially justified for essentially the same reason she raised when opposing remand, i.e.,

because the ALJ’s weighting of the CE’s opinions was allegedly supported by substantial

evidence. (See Doc. 28 at 3-5). But as Plaintiff observes (see Doc. 29 at 4-5), the Commissioner




                                                 3
       Case 1:20-cv-00005-RB-KRS Document 31 Filed 09/21/21 Page 4 of 7




has never disputed—and still does not dispute—that the ALJ failed to apply the correct legal

standards when he purported to substitute his own interpretation of the CE’s test results in a

manner contrary to the CE’s own medical judgment. (See Doc. 24 at 19) (citing Doc. 21 at 16)

(noting Commissioner’s apparent concession that ALJ’s reasoning was “invalid”). “Failure to

apply the correct legal standard or to provide this court with a sufficient basis to determine that

appropriate legal principles have been followed is grounds for reversal.” Byron, 842 F.2d at

1235. This is true “even if the agency’s findings are otherwise supported by substantial

evidence.” Parker, 772 F. App’x at 617. Because the ALJ’s failure to follow governing legal

standards was both readily apparent and never in dispute, and because such a failure is grounds

for reversal, the Commissioner’s position cannot be said to have been substantially justified.

       The authorities cited by the Commissioner do not support a contrary conclusion. For

example, the Commissioner cites Lax v. Astrue, 489 F.3d 1080 (10th Cir. 2007), for the

proposition that “a court may affirm where, even setting aside one reason to discount a medical

source’s opinions, the ALJ provided other valid reasons that were supported by substantial

evidence.” (Doc. 28 at 4) (citing Lax, 489 F.3d at 1088-89). In Lax, the claimant obtained two

low IQ test results, but the clinicians who administered those tests both “renounc[ed]” the results

and opined that the claimant “was actually functioning in a higher range.” See 489 F.3d at 1086.

Relying on these findings and other record evidence, the ALJ determined that the IQ results were

invalid and refused to rely on them in assessing the severity of the claimant’s impairments. See

id. Although the ALJ also impermissibly opined that a “large variation[]” in the results supported

his determination, the Tenth Circuit affirmed given that the ALJ’s findings as to the IQ results

otherwise followed proper legal principles and were supported by substantial evidence. See id. at

1087-89. By contrast, the ALJ here “pointed to nothing in the Amended Evaluation, or anywhere




                                                  4
       Case 1:20-cv-00005-RB-KRS Document 31 Filed 09/21/21 Page 5 of 7




else in the record,” to justify his determination that the MMPI-2 test results were invalid other

than his own impermissible “speculative inferences,” which were contrary to that of the medical

source. (Doc. 24 at 17-18) (emphasis added). Rather than merely speculating on a medical

source’s motives, as was the case in other non-binding decisions cited by the Commissioner (see

Doc. 28 at 4-5) (citations omitted), the ALJ “overstepped his bounds into the province of

medicine” when he purported to interpret the validity and results of the CE’s tests in the absence

of any supporting medical evidence. See Miller v. Chater, 99 F.3d 972, 977 (10th Cir. 1996).

       Finally, the Commissioner suggests that her position was substantially justified because

the ALJ’s actions amounted to a “singular, harmless error.” (Doc. 28 at 5) (quotation omitted).

But an ALJ’s error is only harmless “where, based on material the ALJ did at least consider (just

not properly), [the Court] could confidently say that no reasonable administrative factfinder,

following the correct analysis, could have resolved the factual matter in any other way.” Allen v.

Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004). The Court has already rejected such a

construction of the ALJ’s error in this case “because [the CE’s MMPI-2] findings are facially

consistent with more restrictive limitations than the ALJ found.” (Doc. 24 at 20). As such, the

Commissioner cannot overcome the general rule that EAJA fees “should be awarded where the

government’s underlying action was unreasonable.” See Hackett, 475 F.3d at 1172.

       The Commissioner has not met her burden of showing that her position was substantially

justified. Further, the Commissioner does not argue that special circumstances make a fee award

unjust. Accordingly, Plaintiff is entitled to an award of EAJA fees.

                          II. REASONABLENESS OF FEE AWARD

       “[O]nce the determination has been made that the government’s position was not

substantially justified, then the court should determine what fee is merited for all aspects of the




                                                  5
         Case 1:20-cv-00005-RB-KRS Document 31 Filed 09/21/21 Page 6 of 7




litigation that deal with creating a benefit to the claimant.” See Gallaway v. Astrue, 297 F. App’x

807, 909 (10th Cir. 2008) (unpublished) (citing Comm’r, INS v. Jean, 496 U.S. 154, 161 (1990)).

“[T]he fee applicant bears the burden of establishing entitlement to an award and documenting

the appropriate hours expended and hourly rates.” Hensley v. Eckerhart, 461 U.S. 424, 437

(1983) (interpreting fee request under 42 U.S.C. § 1988); see also Jean, 496 U.S. at 161

(explaining that under EAJA, “the district court’s task of determining what fee is reasonable is

essentially the same as that described in Hensley”).

         Plaintiff seeks $7,140.70 in EAJA fees. (See Doc. 27 at 1). Pursuant to affidavits attached

to Plaintiff’s motion, this amount represents 32.9 hours of attorney work billed at $208 per hour

(see Doc. 27 Ex. A), along with 3.5 hours of paralegal work billed at $85 per hour (see Doc. 27

Ex. B). The Commissioner has taken no position on the reasonableness of Plaintiff’s fee request.

         EAJA limits an attorney’s fee award to $125 per hour “unless the court determines that

an increase in the cost of living . . . justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). The Court

finds that Plaintiff’s requested hourly rate reasonably reflects cost of living adjustments based on

the Consumer Price Index.2 The Court further finds that the requested paralegal hourly rate

constitutes an appropriate prevailing market rate. See, e.g., Ammons v. Saul, No. 18-cv-01212,

2021 WL 2351632, at *1, 4 (D.N.M. June 9, 2021) (awarding EAJA fees including $85 per hour

paralegal rate); see also Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 590 (2008) (permitting

recovery of paralegal fees from Government under EAJA at “prevailing market rate”). Finally,

the Court finds that the hours expended by Plaintiff’s counsel in this litigation were reasonable.



2
  This reasonableness is reflected in the similarity of the hourly rates sought in other recent EAJA fee applications in
this district. See, e.g., Montoya v. Kijakazi, No. 1:19-cv-00271 JAP/LF, 2021 WL 3602427, at *4 (D.N.M. July 20,
2021), PFRD adopted, (Doc. 41) (D.N.M. Aug. 10, 2021) (approving $205 hourly rate); Zambrano v. Saul, No. 19-
cv-00896 KWR/CG, 2020 WL 6262992 (D.N.M. Oct. 23, 2020) (approving $207 hourly rate); Valencia v. Saul, No.
1:19-cv-00002 KRS, 2019 WL 11590255, at *1 & n.1 (D.N.M. Dec. 18, 2019) (approving $202 and $204 hourly
rates for work in 2018 and 2019, respectively).


                                                           6
       Case 1:20-cv-00005-RB-KRS Document 31 Filed 09/21/21 Page 7 of 7




See, e.g., Montoya v. Kijakazi, No. 1:19-cv-00271 JAP/LF, 2021 WL 3602427, at *3 (D.N.M.

July 20, 2021), PFRD adopted, (Doc. 41) (D.N.M. Aug. 10, 2021) (collecting cases for

proposition that “the typical fee application in Social Security cases seeks attorney fees for not

more than 40 hours of work”).

                                       III. CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney Fees Pursuant to

the Equal Access to Justice Act (Doc. 27) is GRANTED, and Plaintiff is awarded $7,140.70 in

fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Said fees shall be paid

directly to Plaintiff, not to counsel. See Astrue v. Ratliff, 560 U.S. 586, 591-93 (2010).

       IT IS FURTHER ORDERED that, if Plaintiff’s counsel receives attorney fees under

both EAJA and 42 U.S.C. § 406(b), Plaintiff’s counsel shall refund the smaller award to Plaintiff.

See Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                               _____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE




                                                  7
